959 F.2d 240
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lynn A. MARTIN, Acting Secretary of Labor, United StatesDepartment Labor, Plaintiff-Appellant,v.NICKELS AND DIMES, INC., a corporation d/b/a The Tilt,Defendant-Appellee.
No. 91-15210.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 12, 1992.Decided April 8, 1992.

1
Before FARRIS and RYMER, Circuit Judges, and KENYON,* District Judge, sitting by designation.


2
MEMORANDUM**


3
Lynn Martin, in her official capacity as Acting Secretary of the Department of Labor, appeals an order of the district court dissolving a permanent injunction against Nickels and Dimes.


4
Nickels and Dimes initially brought its motion to dissolve on February 14, 1990.   The district court refused to dissolve the injunction but invited Nickels and Dimes to renew the motion when it could produce evidence of hardship.


5
On October 16, 1990, Nickels and Dimes renewed its motion.   The district court granted the motion.   In doing so, the district court did not mention our intervening decision in  Transgo, Inc. v. Ajac Transmission Parts Corp., 911 F.2d 363 (9th Cir.1990), which neither party brought to the court's attention.


6
Transgo bears directly on the highly fact-oriented inquiry into the propriety of dissolving the injunction against Nickels and Dimes.   We would normally vacate and remand for consideration of Transgo, but we are satisfied from our review of the record that the district court did not abuse its discretion.   See Rufo v. Inmates of the Suffolk County Jail, 60 U.S.L.W. 4100, 4103 (1992).


7
AFFIRMED.



*
 The Honorable David V. Kenyon, United States District Judge for the Central District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3